ORDER
PER CURIAM:
Petitioner appeals from a circuit court order that modifies the child support and custody provisions of the decree that dissolved his marriage to respondent. His sole claim is that the court’s decision to modify the child support arrangement was against the weight of the evidence. We have reviewed the entire record. No error of law appears, and the challenged order is not against the weight of the evidence. An opinion would have no precedential value. Affirmed in accordance with Rule 84.16(b).